Daneorth, J.
An action of trover for a quantity of logs, and the rights of the parties depend upon the title to the land upon which they were cut. Both claim under Horace Jenness; the defendant by a deed and the plaintiff by a prior attachment followed by a subsequent levy. It follows that the right of the plantiff to recover depends upon the validity of his attachment, upon a writ in his favor against Jenness, dated January 9, 1857, which is made a part of the case. Upon that writ, the interest of Jenness in the trees and grass growing upon the lot was attached as personal property; and also his interest in the land.
The former attachment is invalid, because, at the time it was made, January 10, 1857, such an interest was not attachable, the statute making it so not having been passed till March, 1857 ; and, if it were so, it should have been attached as real estate. Statute of 1857, c. 11.
The latter attachment was void against subsequent purchasers, because the writ contained a count on a note and a general money count without any specification of the nature of the plaintiff’s demand under that count. Hence the plaintiff’s title can only date from his levy, while the defendant claims under a prior deed. Plaintiff nonsuit.
Appleton, C. J., Kent, Dickerson and Barrows, JJ., concurred.